UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7970



PAMELA J. ANDERSON,

                                             Plaintiff - Appellant,

          versus


PATRICIA     HUFFMAN,    Warden,       Fluvanna
Correctional Center for Women,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-732-7)


Submitted:   April 24, 2002                  Decided:   May 15, 2002


Before WILKINS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Pamela J. Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Pamela J. Anderson, a Virginia inmate, appeals the district

court’s order denying relief on her 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2001).    We

have reviewed the record and the district court’s opinion and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Anderson v. Huffman,

No. CA-01-732-7 (W.D. Va. Nov. 8, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2